Citation Nr: 0307185	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-12 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for scar residuals 
associated with a right leg shell fragment wound. 

2.  Entitlement to service connection for hemorrhoids.




ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The appellant had service from April 1944 to June 1945.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.



FINDINGS OF FACT

1.  A right leg shell fragment wound was not incurred in 
service, and it is not shown that any current residual, to 
include a scar, of such disorder is related to service.

2.  Hemorrhoids were not manifested in service, and it is not 
shown that any current such disorder is related to service.



CONCLUSIONS OF LAW

1.  Service connection for scar residuals associated with a 
right leg shell fragment wound is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  The Board, however, finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is no longer an issue, as the claims have 
been considered on the merits.  Via rating decision in 
September 1999 and statement of the case in July 2002, the 
appellant was notified why his claims were denied.  By letter 
in June 2001 he was advised of the enactment of the VCAA and 
advised what was needed to establish entitlement to the 
benefits sought (and, by inference, what type of evidence he 
would need to submit to prevail in his claims).  It also 
outlined generally his and VA's respective responsibilities 
in evidentiary development, satisfying the notice 
requirements set out by the United States Court of Appeals 
for Veterans Claims (Court) in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO has sought to obtain the appellant's service treatment 
records as well as certain private medical records.  He has 
not mentioned any outstanding records that might support his 
claims or affect their outcome.  There is no indication that 
the evidentiary record is incomplete.  The Board has 
considered whether the appellant should be afforded a VA 
examination as part of the evidentiary development.  As will 
be more fully discussed below, however, the Board finds that 
there is no reasonable possibility that a VA examination 
would provide information probative of these claims.  No 
further notice or assistance to the appellant in the 
development of evidence is required.  The RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations, and the Board finds that it is not 
prejudicial to the appellant to adjudicate his claims based 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).


Factual Background

The appellant claimed in December 1997 that he had 
hemorrhoids as a result of carrying heavy weapons during his 
period of military service.  He claimed in September 1998 
that he was hit by a shrapnel fragment on his right leg and 
was at that time treated by a "War First Aider," who was 
now deceased.  He added that he now had a big scar on his 
right leg which was living evidence of the wound he suffered 
during the war.

Of record is a physical examination report dated in July 
1945.  Review of this report fails to show that the appellant 
either had hemorrhoids or right leg injury residuals at that 
time.  Also of record is an Affidavit for Philippine Army 
Personnel completed and signed by the appellant in January 
1946.  Review of this affidavit shows that the appellant 
neither reported that he was injured during his period of 
service or that he had hemorrhoids during that same period.  
As part of the form where he was to record "all wounds and 
illnesses incurred," the appellant indicated "[n]one."  

An October 1998 note from the Veterans Memorial Medical 
Center in Diliman, Quezon City indicates that the appellant 
had hemorrhoids.  

A November 1999 statement submitted by the appellant's wife 
indicates that the appellant told her that he got his scar on 
his right leg from being hit by shrapnel.

A VA medical note dated in March 2000 shows that the 
appellant was being treated for hemorrhoids.  The appellant 
also submitted a color picture in March 2000 of his leg, 
showing what appears to be scar residuals.  

A lay statement submitted in July 2000 from a World War II 
veteran states that the appellant told him that he had 
hemorrhoids and a scar on his right leg as result of his 
period of service.  

Statements submitted in September 2000 from two people who 
claim to have served with the appellant as guerilla 
combatants in the province of Capiz Philippines in 1944 
indicated that the appellant's right leg was hit by shrapnel.  
Review of these two handwritten statements reveal that 
essentially the identical language was used as part of each 
letter.  

Another lay statement, submitted in August 2001 by the 
brother of a deceased former fellow soldier of the appellant, 
states that he had been told by his brother that the 
appellant had been hit on his right leg by a shell fragment.


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  


Analysis


Scar Residuals Associated with Right Leg Shell Fragment Wound

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  To 
some extent, at least, this requirement is met.  The picture 
supplied by the appellant in March 2000 of his lower leg 
shows what appears to be scar residuals.  The Board, however, 
observes that medical evidence is not of record which 
confirms that the appellant does in fact have a scar on his 
right lower leg.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  Here, the July 1945 medical 
examination report is silent regarding treatment afforded him 
for a shell fragment wound.  Also, the appellant denied being 
injured during his period of service in January 1946.  

The appellant has presented no competent evidence of a nexus 
between his claimed right leg scar and his period of service.  
As laypersons, the appellant, his wife and former fellow 
soldiers are not competent to establish medical causation by 
their own observations/opinion.  See Espiritu v. Derwinski, 
2 Vet. App. at 494.

The Board also finds that as the record is devoid of medical 
proof that a right leg shrapnel wound was incurred during the 
appellant's period of service, and because the appellant has 
neither submitted nor identified any competent evidence that 
would otherwise relate a current scar disorder to service, 
the Board finds that an examination per 38 U.S.C.A. 
§ 5103A(d) to determine the etiology of such disorder is not 
indicated.  The preponderance of the evidence is against the 
appellant's claim.  Consequently, it must be denied.


Hemorrhoids

The record does in fact reveal that the appellant has been 
treated for hemorrhoids since his period of service.  Thus, 
to some extent, the requirement that the appellant in fact 
has a current disability has been met.  Evidence of 
hemorrhoids in service, however, and competent evidence of a 
nexus between the current disability and the claimed disease 
or injury in service has not been provided.  Again, as noted 
previously, hemorrhoids was not diagnosed on examination in 
July 1945.  

The earliest competent (medical) evidence of such pathology 
of record is in 1998, more than 50 years after service.  The 
Board notes that such a lapse of time between service and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The lapse 
of time between service and the earliest documentation of 
hemorrhoid-related problems postservice is also a factor in 
determining whether there is (or could be) a nexus between 
current disability and disease or injury in service.  As 
there was no injury or disease involving hemorrhoids in 
service, and because the appellant has neither submitted nor 
identified any competent evidence that would otherwise relate 
a current hemorrhoids disorder to service, the Board finds 
that an examination per 38 U.S.C.A. § 5103A(d) to determine 
the etiology of such disorder is not indicated.  In the 
absence of a showing of hemorrhoids in service, such 
development would be no more than an exercise in futility.  
The preponderance of the evidence is against the appellant's 
claim.  Consequently, it must be denied.




ORDER

Service connection for scar residuals associated with a right 
leg shell fragment wound is denied.

Service connection for hemorrhoids is denied.



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

